FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                 August 16, 2011
                                   TENTH CIRCUIT
                                                              Elisabeth A. Shumaker
                                                                  Clerk of Court

 KAMAL K.K. ROY,

          Plaintiff - Appellant,
                                                        No. 11-1134
 v.                                             (D.C. No. 11-CV-00207-LTB)
                                                          (D. Colo.)
 NO DEFENDANTS NAMED,

          Defendant - Appellee.


                              ORDER AND JUDGMENT *


Before KELLY, HARTZ, and HOLMES, Circuit Judges. **


      Mr. Roy, appearing pro se, appeals from the district court’s judgment in

favor of Defendant and against him. The district court dismissed his complaint,

amended complaint, and the action without prejudice for failure to cure

deficiencies including submitting a neat and legible complaint and a properly

supported motion seeking to proceed in forma pauperis (IFP). 28 U.S.C.


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
§ 1915(e)(2)(B)(i). To proceed on appeal IFP, Mr. Roy is required not only to

demonstrate a financial inability to pay, but also a reasoned, non-frivolous

argument as to why the district court’s resolution is incorrect. Lister v. Dep’t of

Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005). This he has not done—his

filings are largely unintelligible and decry several recent occurrences, including

the conviction of Raj Rajaratnam and resignation of Anthony Weiner, without

attempting to explain their relevance to the district court’s dismissal of the case.1

      We DENY IFP status and DISMISS the appeal.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




      1
         Mr. Roy has a long history of filing cases (apparently unchecked) with
pleadings that are simply unintelligible and lack an arguable basis in law or fact.
See, e.g., Roy v. Time Warner Cable, 2010 WL 597021, at *1 (D. Neb. Feb. 17,
2010); Roy v. United States, 2009 WL 5206631, at *2 (E.D.Cal. Dec. 23, 2009);
Roy v. U.S. Government, 2009 WL 1449090, at *1 (E.D. Mich. May 21, 2009);
see also Jungle Democracy v. USA Government at Washington, DC & at Denver,
206 F. App’x 756, 757 (10th Cir. 2006) (noting that the appeal documents were as
unintelligible as the complaint and stated no grounds for relief).



                                         -2-